Case 3:18-cr-00031-RLY-MPB Document 43 Filed 03/13/19 Page 1 of 1 PageID #: 104



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 3:18-cr-00031-RLY-MPB
                                                 )
JOHN P. HONNIGFORD,                              ) -01
                                                 )
                            Defendant.           )

                                    SCHEDULING ORDER


        The court, upon the Defendant’s motion and without objection from the United

 States, VACATES the trial setting of 4/01/19 and now RESETS the trial to

 SEPTEMBER 9, 2019, at 9:00 a.m. The defendant is ordered to appear, with counsel,

 before the Honorable Richard L. Young, Judge, in room 301 of the Federal Building, 101

 NW M.L. King, Jr., Blvd., Evansville, Indiana 47708. This court finds that the ends of

 justice served by taking this action outweigh the best interest of the defendant and the

 public in a speedy trial for the reason that failure to grant a continuance would deny

 counsel for the defendant the reasonable time necessary for effective preparation, taking

 into account the exercise of due diligence pursuant to Title 18 U.S.C. 3161 (h)(7) (A).


 SO ORDERED this 13th day of March 2019.



 Distributed Electronically to Registered Counsel of Record

 United States Marshal and United States Probation
